Title: To George Washington from William Heath, 6 September 1780
From: Heath, William
To: Washington, George


                        
                            Dear General—
                            Newport September 6. 1780
                        
                        I am just honored with yours of the 2d Instant—I address’d your Excellency on the 22d Ultimo, and requested
                            Your direction in several instances therein mentioned. in Yours of the 2d you are pleased to acknowledge the Receipt of
                            mine of the 25th and 28th ultimo, but make no mention of that of the 22d—which leaves me at uncertainty whether my letter
                            reached you or not, or whether an answer is on the road by the post. If the Letter reached you and an answer has not been
                            made; I request your Excellency would favor me with one as soon as may be agreable—in particular respecting a pardon for
                            the Culprits who are under sentence of death and the Arms for Colonel Green’s regiment. I have this day received a Letter
                            from Major Talmadge containing some intelligence, and another from Colo. Ledyard. the latter your Excellency will find
                            enclosed. I have the honor to be, with the greatest respect, Your Excellencys Most obedt servt
                        
                            W. Heath
                        
                        
                            P.S. we have not heard of the British Fleet Since they saild from Martha’s Vineyard.
                        
                     Enclosure
                                                
                            
                                Sir
                                New London 5th Septr 1780
                            
                            I have been able to Collect the following Inteligence from Captn Josham who Arrived
                                here this day in a Brig. from Cape Francies which place he left the 14th of August under Convoy of 25 Sail of Ships’
                                off the Line & 5 frigates with about 100 Sail of Merchant Men, the 21th in Latt. as a Frigate was dispatchd
                                from the Fleet which Steerd to the Northwd—the 23d Latt. about 25 & 40 another Frigate was sent of which
                                Steard to the Northd the Night following Captain Josham parted with the Fleet in a Squall the day following he saw the
                                last dispatchd Frigate a great Distance a head Steering to the Northd—two days before Captain Josham parted with the
                                Fleet 16 Sail of the Line stood from the Other part of the Fleet and to appearance were going to leave them but the
                                Wind groing Small & unfavourable they Joined a gain, if any more respecting this Fleet should come to hand
                                will give you the earliest Inteligence & am with due Respect Your Honors Most Obt Servant
                            
                                Wm Ledyard
                            
                        
                        
                    